DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first porous separating element, a second porous separating element and cover element in claims 1, 2, 5, 6, 12, 15 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 7 and 10, the phrase “and/or” is improper, since it is indefinite as to what structure is being claimed.
Regarding claims 3 and 4, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the claim recites the limitation "the first proximal porous separating element".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spitzer et al. (3970219).
Regarding claim 1, the Spitzer et al. reference discloses (column 10, lines 10-33; figures 1, 7 and 8): A container (1) for medical liquids ("liquid aerosol composition"), comprising an inner container (52) having a distal end and a proximal end, a first porous separating element (50) being arranged at the proximal end, the first porous separating element delimiting a holding volume (volume of 52) for holding a medical liquid ("liquid aerosol composition"), and comprising an outer container (1), in which the inner container is arranged with the proximal end and, at least in regions, with the holding volume, the outer container (1) extending around the inner container (52) in a gas-tight manner such that a gas (59 is propellant gas in liquid form prior to volatilizing) under positive pressure can be arranged in a peripheral volume arranged between an outer surface of the inner container (52) and an inner surface of the outer container (1) an outlet channel section (13; Fig. 1) being connected to the distal end of the inner container (52), at least regions of the outlet channel section (13) being arranged outside of the outer container (1), and a valve device (15; Fig. 1) being able to be arranged in the outlet channel section (13), which valve device is designed, in an open position, to release a fluid connection between a distal outlet opening (14; Fig. 1) of the outlet channel section (13) and the holding volume (volume of 52) and, in a closed position, to block the fluid connection between the distal outlet opening (14) and the holding volume (52).  See Annotated Figure 7.

    PNG
    media_image1.png
    565
    394
    media_image1.png
    Greyscale

Regarding claim 2, the Spitzer et al. reference further discloses a second porous separating element (51; porous bubblers, see figure 7) and the first and second porous elements (9, 50, 51) delimit the holding volume (volume of 52).

Regarding Claim 3, the inner container (52) is elongated (Fig. 7).

Regarding claim 4, the outlet channel section (13, 58) is attached to the inner container (52).  See Figure 1.

Regarding claim 5, see column 10, lines 14-15.

Regarding claim 7, the container (1) is barrel shaped. 

 	Regarding claim 8, as best understood, the outlet channel section (13, 58) is at a finite angle (90 degrees at 58) to a primary direction of extension of the inner container (52).  See Annotated Figure 7.

    PNG
    media_image2.png
    527
    706
    media_image2.png
    Greyscale


Regarding claim 9, container (1) has a finger trigger (60; see Figure 7).

Regarding claim 10, the valve device (15) comprises a manually operated valve (10).

Regarding claim 11, the inner container is filled with a medial liquid (see column10, lines 48 - 56); the outer container is filled with a "propellant gas" (see column10, lines 57 - 67).

Regarding claim 12, see cover element in Annotated Figure 7.

Regarding claim 13, see breaking point in Annotated Figure 7 where the seam of the cap rim can be disconnected and the inner container separated from the outer container.

Regarding claim 14, absent further defined structure, the Spitzer et al. device can be defined as a carpule.

Regarding claims 15 and 16, the method would be inherent during normal use and operation of the device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al.
Regarding claim 6, the Spitzer et al. reference discloses the invention substantially as claimed, but doesn’t disclose the second porous separating element (51) being arranged outside the outer container.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the second porous separating element of the Spitzer et al. device outside the outer container, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Further, absent criticality as to the location of the second porous separating element,
 
it would have been an obvious matter of design choice to arrange the second porous separating element inside or outside the outer container, since applicant has not disclosed that the location of the second porous separating element solves any stated problem and it appears that the invention would perform equally well inside or outside the outer container.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited pertains to various containers similar to Applicant’s device, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753